Title: From George Washington to Henry Knox, 27 April 1787
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 27th Aprl 1787.

After every consideration my judgment was able to give the subject, I had determined to yield to the wishes of many of my friends who seemed extremely anxious for my attending the Convention, which is proposed to be holden in Philadelphia the second Monday of May. And tho’ so much afflicted with a rheumatic complaint (of which I have not been entirely free for Six months) as to be under the necessity of carrying my arm in a sling for the last ten days, I had fixed on Monday next for my departure, and had made every necessary arrangement for the purpose when (within this hour) I am summoned by an express who assures me not a moment is to be lost, to see a mother, and only Sister (who are supposed to be in the agonies of death) expire; and I am hastening to obey this melancholy call, after having just bid an eternal farewell to a much loved Brother who was the intimate companion of my youth and the most affectionate friend of my ripened age.

This journey (of more than one hundred miles) in the disordered State of my body will, I am persuaded, unfit me for the intended trip to Philadelphia, & assuredly prevent me from offering that tribute of respect to my compatriots in arms which result from affection and gratitude for their attachment to, and support of me upon so many trying occasions.
For this purpose it was, as I had, tho’ with a good deal of reluctance, consented (from a conviction that our affairs were verging fast to ruin, to depart from the resolution I had taken, of never more stepping out of the walks of private life) to serve in this Convention that I determined to shew my respect to the Genl meeting of the Society, by coming to Philadelphia during its sitting—As the latter is prevented, and the highest probability the other will not take place, I send such papers as have, from time to time come to my hands, and may require inspection and the consideration of the Cincinnati, to your care.
An apology for the order in whh they are sent is highly necessary, and my present situation is the best I can offer. Tomorrow I had determined to set a part for the inspection & arrangement of them, that such only, or the parts as were fitting, might be laid before the Society; for unless I had time to go over them again with a person who understands the French language, I am not even certain that all of what I send may relate to the affairs of the Cincinnati, and certain I am that some are too personal—the sending of which will not, I hope, be ascribed to improper motives, when the only one I had (as I am in the moment of my departure from home, and uncertainty with respect to the time of returning to it) is, that nothing which has been referred to me may be with-held—In the jumbled order you receive these papers I send them to Doctr Craik in Alexandria, to be forwarded by a safe hand in the Stage to Philadelphia.
I make a tender of my affectionate regards for the members who may constitute the General meeting of the Society, and with sentiments of the highest esteem I am—My dear Sir Yr Obedt Hble Servt

Go: Washington

